DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 11-30 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. 
Claim 11 recites “(aqua)terrarium” which is unclear whether the term is meant to mean both an aquaterrarium and a terrarium or whether the invention is in the alternative in which it can be an aquaterrarium or a terrarium. While the specification states the definition of when a vivarium is a terrarium and when the vivarium is an aquaterrarium, such that the Applicant intends (aqua)terrarium to mean “a terrarium or an aquaterrarium”, the use of parentheses does not convey this intended “or”. Parentheses are used to convey extra information, not whether the term is one or the other. Therefore, the claims are unclear on whether it is directed to an aquaterrarium, a terrarium, or both. 
Furthermore, claim 11 recites “wherein the climate control device is configured to suck in air from the container” which is indefinite because there is a lack of antecedent basis for the precondition that there is air available in the container for suction in the first place. In other words, it is unclear if this limitation would work if the invention was an aquaterrarium and the container was filled with water. An aquaterrium is defined as “a box or aquarium adapted for water and a sloping bank of earth and rocks in which to culture snails and other amphibious animals” by Merriam-Webster. An aquarium is filled with water. Would the invention be able to suck in air from the container if it was filled with water? Would it suck in water instead? 
	Claim 11 recites “wherein the climate control device is arranged at the container and is supported with a weight thereof at the container”. It is unclear what is this “weight”. As written, it seems to be a new weight that is separate from the climate control device but the figures and specification does not allude to an additional weight. Is it the weight of the control device? “Thereof” is unclear to what it is referring to. Is it the climate device, or the container? Claim 30 recites “the climate control device is fastened to a back wall of the container and is supported with the weight thereof at the container” and is similarly unclear. 
Claims 12-30 fail to solve the deficiency of claim 11. 

Allowable Subject Matter
Claims 11-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments (Remarks, p. 5) with respect to the rejection of claims 11-29 under §112(b) have been fully considered and are not persuasive.
Applicant argues that “(aqua)terrarium” is clearly defined in the specification and that the Applicant intended to mean “an aquaterrarium or a terrarium”, depending on the water portion versus land/air proportion in the container. The Examiner respectfully disagrees. 
The use of parentheses does not convey this intended “or”. Parentheses are used to convey extra information, not whether the term is one or the other. Therefore, the claims remain unclear on whether it is directed to an aquaterrarium, a terrarium, or both as detailed hereinabove. 

Applicant argues that the feature “sucking in air from the container” is not unclear because an aquaterrarium still contains a land and/or air space since it is not filled with water as in an aquarium. The Examiner respectfully disagrees. 
An aquaterrium is defined as “a box or aquarium adapted for water and a sloping bank of earth and rocks in which to culture snails and other amphibious animals” by Merriam-Webster. An aquaterrium by definition includes an aquarium and thus, the claims remain unclear as detailed hereinabove. 

Applicant’s arguments (Remarks, pp. 5-10) with respect to the rejection of claims 1-30 under §103 have been considered and are persuasive in light of the amendments to the claims. The rejections have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647